Title: From Benjamin Franklin to Katherine French, 26 February 1771
From: Franklin, Benjamin
To: French, Katherine

Dear Madam,
Cravenstreet, Feb. 27 [26?], 1770 [1771]
After so full an Opinion in favour of your Friend’s Work from the late learned Dr. Sharpe, my Sentiments of it seem unnecessary, as they can add no Weight. They will appear, however, by my requesting that Five Sets more may be sent me, which I intend as Presents to my Friends the Speakers of so many American Assemblies or Parliaments. These added to the Set you have favour’d me with the Perusal of, will, at the alter’d Rate in the Printed Proposals, amount to Six Guineas, which shall be paid to the Bearer, by Your obliged and most obedient humble Servant
B Franklin
I do not recollect that any Part of the Work was shown to me before.
